At the conclusion of the argument in this case, the respondent presented affidavits to the court showing that in May, 1926, the sheriff of Murray county handed a draft for $2,064.77 to the former attorney for the appellant and mailed a draft to respondent's attorneys for the remainder of the money received on the redemption from the foreclosure sale referred to in the opinion filed herewith, and that the first mentioned draft was subsequently returned by mail to the State Bank of Slayton, Minnesota, the drawer of the draft, is now in the possession of the bank and has never been cashed.
It was suggested that by reason of these facts the appeal presents only a moot question and should be dismissed without considering it on the merits.
Upon a consideration of these facts, we hold that the appeal does not present a moot question only. *Page 391